Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 08/10/2021. The amendments have been entered and, accordingly, claims 1, 6-11 and 17-31 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Eric Compton on 11/10/2021.
The application has been amended as follows: 
Claim 1 (amended)
In line 3, add “wherein the vapor source is not ambient air,” after “an inlet coupled to a vapor source;”.
Claim 6 (amended)
Replace lines 11-12 with “the condensing surface coupled to the support member, wherein a lower portion of the support member extends into a coolant channel; and”.
Claim 11 (amended)
In line 2, after “a close body;” add “wherein an inlet is coupled to a vapor source, and wherein the vapor source is not ambient air;”
Claim 26 (amended)
In line 2, delete the word “substantially”.

The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, Claims 7 and 11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In the case of process claim 11, the claim, as amended, now includes all limitations of allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 6-11 and 17-31 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claims 1 and 11, and specifically does not teach or suggest “a heat transfer apparatus, comprising: a closed body defining an inner volume; an inlet coupled to a vapor source, wherein the vapor source is not ambient; a vertical condensing surface on which a vapor condenses, wherein the condensing surface is configured to cause the vapor to form as one or more drops on the condensing surface; and an actuator inside the body coupled to the condensing surface, wherein the actuator is set to vibrate at an excitation frequency equal to a resonant frequency of the drops to keep the one or more drops from reaching the size in which gravitational forces overcome the capillary forces holding the drops to the condensing surface…”.
US 2012/0073320 to Seoane) does not teach an inlet couple to a vapor source wherein the vapor source is not ambient. Specifically, Seoane’s vapor source requires to be ambient air in order to achieve its purpose of water generation. Although Seoane teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1 and 11. 
The prior art of record does not anticipate nor render obvious the combination set forth in claim 6, and specifically does not teach or suggest “a heat transfer apparatus, comprising: a body defining an inner volume; an inlet coupled to a vapor source; a condensing surface on which a vapor condenses, wherein the condensing surface is configured to cause the vapor to form as one or more drops on the condensing surface; an actuator proximate to the condensing surface configured to vibrate drops on the condensing surface; a base, wherein the actuator is disposed atop the base; a cantilever coupled to the actuator at a first end; a support member coupled to a second end of the cantilever; a condensing surface coupled to the support member, wherein a lower portion of the support member extends into a coolant channel; and wherein the one or more drops are removed by operation of the actuator at an excitation frequency of the drops before the one or more drops reaching the size required for removal by gravity…”.
The closest prior art of record (US 2012/0073320 to Seoane) does not teach a cantilever coupled to the actuator at a first end; a support member coupled to a second end of the cantilever; and a condensing surface coupled to the support member having a lower portion extending into a coolant channel; Specifically, Seoane’s actuator does not require, in order to be operable, a cantilever coupled to one end of the actuator and does not require the support member of the condensing surface to extend into a coolant channel. Although Seoane teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 6. 

conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        




/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763